Richard B. Adkisson, Chief Justice, dissenting. The majority has held that the statute of limitations for “actions in contract” provided for under Ark. Stat. Ann. § 37-237 (Supp. 1981) is now also applicable to actions in tort. I cannot agree with the extension of this statute by construction. The effect of statutes of limitations is to cut off the right to bring an action which would otherwise remain. For this reason such statutes should be narrowly construed. See St. Louis I.M. & S. Ry. Co. v. B. & W. Tel. Co., 86 Ark. 300, 110 S.W. 1047 (1908). The majority justifies their broad construction of the statute by finding that the legislature intended to bai- all actions (i.e., both contract and tort) arising out of a construction contract after five years. It is interesting to note that our statute was modeled after Ind. Code Ann. § 34-4-20-2 (Burns 1973), which specifically provides that actions “whether based upon contract, tort, nuisance, or otherwise, ...” will be barred after a stated time. It is, therefore, logical to conclude that since our legislature limited the time for recovery of damages to “action[s] in contract (whether oral or written, sealed or unsealed...)”, the legislative intent was that Ark. Stat. Ann. § 37-237 apply only to actions in contract.